                                                                                                     E-FILED
                                                                       Friday, 09 October, 2020 02:21:56 PM
                                                                                Clerk, U.S. District Court, ILCD

                             UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF ILLINOIS
                                   URBANA DIVISION

JASON GMOSER,                                       )
                                                    )
               Plaintiff,                           ) Case No. 20-cv-1294
                                                    )
       vs.                                          )
                                                    ) Chief Judge Sara Darrow
STUART INMAN,                                       )
CLASS OFICER MARTIN,                                )
                                                    ) JURY TRIAL DEMANDED
               Defendants.                          )

                 DEFENDANT SHERRY MARTIN’S ANSWER AND
              AFFIRMATIVE DEFENSES TO PLAINTIFF’S COMPLAINT

       NOW COMES the Defendant, OFFICER SHERRY MARTIN, by and through her

attorney, MICHAEL D. BERSANI of HERVAS, CONDON & BERSANI, and for her Answer

and Affirmative Defenses to Plaintiff’s complaint states as follows:

                                          COMPLAINT

       This is a civil rights action filed by the plaintiff, Jason Gmoser, pro se, under 42 U.S.C.

§ 1983, alleging a violation of Constitutionally-protected rights by the above defendants;

specifically, the First, Eighth, and Fourteenth Amendments.

ANSWER:        Defendant admits that Plaintiff filed a civil rights action pursuant to
               42 U.S.C. § 1983. Defendant denies the remaining allegations contained in
               this paragraph.

                                            PARTIES

       1.      Jason Gmoser is a federal inmate. He is housed at the Livingston County Jail,

844 W. Lincoln St., Pontiac, Ill 61764.

ANSWER:        Defendant admits the allegations contained in this paragraph.
        2.      Stuart Inman is the Jail Superintendent. He is being sued in his individual

capacity for actions he committed under color of state law.

ANSWER:         Defendant admits that Stewart Inman is the Jail Superintendent. Defendant
                denies the remaining allegations contained in this paragraph. Inman was
                dismissed pursuant to the Merit Review Order (d/e #6).

        3.      Classification Officer Martin is being sued in her individual capacity for actions

she committed under color of state law.

ANSWER:         Defendant admits that Deputy Martin performs classification duties, is sued
                in her individual capacity, and that she acted under color of law. Defendant
                denies the remaining allegations contained in this paragraph.

                                         CLAIM AND FACTS

        1.      Plaintiff GMoser arrived at the Livingston County jail on 3-19-2018. As a federal

pretrial detainee litigating a criminal charge, all discovery materials pertaining to his case were submitted

by his attorney—as per jail policy. Plaintiff Gmoser was allowed to intermittently view and research his

discovery.

ANSWER:         Defendant does not answer this paragraph because it is directed toward a former
                defendant Stewart Inman, and Inman and the “access to courts” claim were
                dismissed pursuant to the Merit Review Order (d/e #6). To the extent an answer
                is required, Defendant lacks sufficient knowledge or information as to form a
                belief as to the truth of the allegations contained in this paragraph.

        2.      This viewing is limited to the “Law Library.” Such library consists of a monitor and

keyboard. There is no printer.

ANSWER:         Defendant does not answer this paragraph because it is directed toward a former
                defendant Stewart Inman, and Inman and the “access to courts” claim were
                dismissed pursuant to the Merit Review Order (d/e #6). To the extent an answer
                is required, Defendant lacks sufficient knowledge or information as to form a
                belief as to the truth of the allegations contained in this paragraph.

        3.      Plaintiff typed a letter to the governor, placing him on notice of constitutional violations

within the Livingston County Jail. Plaintiff burned this letter to a CD.



                                                     2
ANSWER:         Defendant does not answer this paragraph because it is directed toward a former
                defendant Stewart Inman, and Inman and the “access to courts” claim were
                dismissed pursuant to the Merit Review Order (d/e #6). To the extent an answer
                is required, Defendant lacks sufficient knowledge or information as to form a
                belief as to the truth of the allegations contained in this paragraph.

          4.    This legal document was confiscated without due process. Plaintiff has been restricted

from going to the law library. He cannot review his discovery—such materials have been destroyed.

ANSWER:         Defendant does not answer this paragraph because it is directed toward a former
                defendant Stewart Inman, and Inman and the “access to courts” claim were
                dismissed pursuant to the Merit Review Order (d/e #6). To the extent an answer
                is required, Defendant lacks sufficient knowledge or information as to form a
                belief as to the truth of the allegations contained in this paragraph.

          5.    Plaintiff has never received a disciplinary action/confiscation slip, nor a hearing

concerning this matter. Plaintiff is still defending his criminal action without discovery, legal materials.

ANSWER:         Defendant does not answer this paragraph because it is directed toward a former
                defendant Stewart Inman, and Inman and the “access to courts” claim were
                dismissed pursuant to the Merit Review Order (d/e #6). To the extent an answer
                is required, Defendant lacks sufficient knowledge or information as to form a
                belief as to the truth of the allegations contained in this paragraph.

                                               ISSUE TWO

          6.    Plaintiff Gmoser was lodged in the Livingston County Jail on 3-19-2018. Gmoser was

indicted on a federal charge for pornography. Gmoser was labelled a sex-offender and requested

protected housing [sic]. The Livingston County Jail does not offer protected housing.

ANSWER:         Defendant admits that Plaintiff was admitted into the Livingston County Jail on
                March 19, 2018, and that his criminal charges included a federal pornography
                charge. Defendant lacks sufficient knowledge or information as to form a
                belief as to the truth of the allegation that Plaintiff was “labeled a sex
                offender.” Defendant denies the remaining allegations contained in this
                paragraph.

          7.    Gmoser has made repeated requests to Officer Martin requesting protection. These

requests have not been productive. As a result, on 6-1-2020, Gmoser was assaulted because of his

status.

                                                      3
ANSWER:         Defendant denies that Plaintiff made any request to Deputy Martin for protection.
                Defendant admits that Plaintiff was assaulted by another inmate on June 1, 2020.
                Defendant denies the remaining allegations contained in this paragraph.

        8.      Plaintiff Gmoser remains in the general population, under risk/threat of assault.

ANSWER:         Defendant admits that Plaintiff is currently housed in general population.
                Defendant denies the remaining allegations contained in this paragraph.

        At all times relevant to this complaint, the defendants acted under color of state law. Defendant

Inman personally ordered that the plaintiff not receive his discovery materials, nor be allowed access to

the law library. This was a violation of plaintiffs First and Fourteenth Amendment rights. [sic]

ANSWER:         Defendant Martin admits that she acted under color of law. Defendant otherwise
                does not answer this paragraph because it is directed toward a former defendant
                Stewart Inman, and Inman and the “access to courts” claim were dismissed
                pursuant to the Merit Review Order (d/e #6). To the extent an answer is
                required, Defendant lacks sufficient knowledge or information as to form a
                belief as to the truth of the allegations contained in this paragraph.

        Defendant Martin knew of Gmosers status as a sex-offender and was deliberately indifferent to

his need to be free of assault. Plaintiff has not been offered protected housing, and this threat is on

going. [sic]

ANSWER:          Defendant denies the allegations contained in this paragraph.

        Plaintiff Gmoser seeks:

        1) Declaratory Judgment.

        2) Compensatory Damages in the amount of $500,000.

        3) Punitive Damages in the amount of $500,000.




                                                      4
ANSWER :      Defendant denies that the Plaintiff is entitled to any judgment whatsoever against
              her and prays that this Honorable Court will enter a judgment in her favor and
              allow for the costs of defending this lawsuit.

Defendant demands trial by jury.

                                            Respectfully submitted,

                                            s/ Michael D. Bersani______________________
                                            MICHAEL D. BERSANI, Atty No. 06200897
                                            Lead Attorney for Defendant Sherry Martin
                                            HERVAS, CONDON & BERSANI, P.C.
                                            333 W. Pierce Road, Ste. 195
                                            Itasca, IL 60143-3156
                                            P: 630-773-4774 F: 630-773-4851
                                            mbersani@hcbattorneys.com




                                               5
                              FIRST AFFIRMATIVE DEFENSE

       NOW COMES Defendant OFFICER SHERRY MARTIN, by and through her attorney,

MICHAEL D. BERANI of HERVAS, CONDON & BERSANI, P.C., and for her First

Affirmative Defense to Plaintiff’s complaint, Defendant states as follows:

       The Defendant did not violate any clearly established constitutional right of which a

reasonable person would have known, thus entitling her to qualified immunity.

       WHEREFORE, Defendant OFFICER SHERRY MARTIN denies that the Plaintiff is

entitled to any judgment whatsoever against her and prays this Honorable Court will enter a

judgment in her favor and allow for the costs of defending this lawsuit.

                                             Respectfully submitted,


                                             s/ Michael D. Bersani
                                             MICHAEL D. BERSANI, ARDC No. 06200897
                                             Lead Attorney for Defendant Sherry Martin
                                             HERVAS, CONDON & BERSANI, P.C.
                                             333 Pierce Road, Suite 195
                                             Itasca, IL 60143-3156
                                             P: 630-773-4774       F: 630-773-4851
                                             mbersani@hcbattorneys.com




                                                6
                            SECOND AFFIRMATIVE DEFENSE

       NOW COMES Defendant OFFICER SHERRY MARTIN, by and through her attorney,

MICHAEL D. BERANI of HERVAS, CONDON & BERSANI, P.C., and for her Second

Affirmative Defense to Plaintiff’s complaint, Defendant states as follows:

       Plaintiff’s suit is barred and should be dismissed because he failed to exhaust the internal

grievance procedures outlined in the Livingston County Jail Inmate Handbook prior to filing suit

as required under § 1997 of the Prison Litigation Reform Act (42 U.S.C. § 1997).

       WHEREFORE, Defendant OFFICER SHERRY MARTIN denies that the Plaintiff is

entitled to any judgment whatsoever against her and prays this Honorable Court will enter a

judgment in her favor and allow for the costs of defending this lawsuit.

                                             Respectfully submitted,

                                             s/ Michael D. Bersani
                                             MICHAEL D. BERSANI, ARDC No. 06200897
                                             Lead Attorney for Defendant Sherry Martin
                                             HERVAS, CONDON & BERSANI, P.C.
                                             333 Pierce Road, Suite 195
                                             Itasca, IL 60143-3156
                                             P: 630-773-4774       F: 630-773-4851
                                             mbersani@hcbattorneys.com




                                                7
                             THIRD AFFIRMATIVE DEFENSE

       NOW COMES Defendant OFFICER SHERRY MARTIN, by and through her attorney,

MICHAEL D. BERANI of HERVAS, CONDON & BERSANI, P.C., and for her Third

Affirmative Defense to Plaintiff’s complaint, Defendant states as follows:

       Plaintiff is barred from recovering all or part of his damages, if any, by reason of his

failure to meet his duty to mitigate such damages.

       WHEREFORE, Defendant OFFICER SHERRY MARTIN denies that the Plaintiff is

entitled to any judgment whatsoever against her and prays this Honorable Court will enter a

judgment in her favor and allow for the costs of defending this lawsuit.

                                              Respectfully submitted,


                                              s/ Michael D. Bersani
                                              MICHAEL D. BERSANI, ARDC No. 06200897
                                              Lead Attorney for Defendant Sherry Martin
                                              HERVAS, CONDON & BERSANI, P.C.
                                              333 Pierce Road, Suite 195
                                              Itasca, IL 60143-3156
                                              P: 630-773-4774       F: 630-773-4851
                                              mbersani@hcbattorneys.com




                                                 8
                             UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF ILLINOIS
                                   URBANA DIVISION

JASON GMOSER,                                       )
                                                    )
               Plaintiff,                           ) Case No. 20-cv-1294
                                                    )
       vs.                                          )
                                                    ) Chief Judge Sara Darrow
STUART INMAN,                                       )
CLASS OFFICER MARTIN,                               )
                                                    ) JURY TRIAL DEMANDED
               Defendants.                          )

                                CERTIFICATE OF SERVICE

        I hereby certify that on October 9, 2020, I electronically filed the foregoing Defendant
Sherry Martin’s Answer and Affirmative Defenses to Plaintiff’s Complaint with the Clerk of
the District Court for the Central District of Illinois, using the CM/ECF system, and I sent the
following to the non-CM/ECF participant, via certified mail, return receipt requested:

TO:    Jason T Gmoser
       Livingston County Jail
       Livingston County Sheriffs Office
       844 W Lincoln St
       Pontiac, IL 61764
       Pro se Plaintiff



                                             s/ Michael D. Bersani
                                             MICHAEL D. BERSANI, ARDC No. 06200897
                                             Lead Attorney for Defendant Sherry Martin
                                             HERVAS, CONDON & BERSANI, P.C.
                                             333 Pierce Road, Suite 195
                                             Itasca, IL 60143-3156
                                             P: 630-773-4774       F: 630-773-4851
                                             mbersani@hcbattorneys.com




                                                9
